Citation Nr: 0944168	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  09-01 320	)	DATE
	)
	)


THE ISSUE

Whether an August 28, 1995, decision of the Board of 
Veterans' Appeals (Board) that granted entitlement to an 
effective date of January 22, 1990, and no earlier, for the 
grant of a 100 percent rating for bipolar disorder, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

(The Veteran's claim of entitlement to an effective date 
earlier than January 22, 1990, for the assignment of a total 
disability rating for bipolar disorder is the subject of a 
separate decision of the Board.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1971.  

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in an August 
28, 1995, Board decision that granted entitlement to an 
effective date of January 22, 1990, and no earlier, for the 
grant of a 100 percent rating for bipolar disorder.


FINDINGS OF FACT

1.  In an August 28, 1995, decision, the Board granted 
entitlement to an effective date of January 22, 1990, and no 
earlier, for the grant of a 100 percent rating for bipolar 
disorder.

2.  The correct facts, as they were known at the time of the 
August 28, 1995, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.


CONCLUSION OF LAW

The August 28, 1995, Board decision that granted entitlement 
to an effective date of January 22, 1990, and no earlier, for 
the grant of a 100 percent rating for bipolar disorder, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

In an August 28, 1995, decision, the Board found that the 
effective date for the award of a total rating for bipolar 
disorder was January 22, 1990.  The Veteran alleges that 
there was CUE in the August 28, 1995, Board decision in that 
the effective date for the total rating for bipolar disorder 
should be effective August 7, 1984, the date of his increased 
rating claim for his psychiatric disability.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this 
conclusion, the Board notes that the Veteran is prosecuting 
this claim with the assistance of The American Legion, and 
thus is proceeding pro se.  See Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  Although CUE motions must be pled 
specifically, a Veteran's pro se motion must be read 
sympathetically, notwithstanding the specific pleading 
requirements set forth in the regulations.  Further the 
manifestly changed outcome may be inferred from pro se 
pleadings, even though not explicitly stated.  See Canady v. 
Nicholson, 20 Vet. App. 393 (2006).

The August 28, 1995, Board decision reflects the Board's 
determination that the Veteran's mental health had 
deteriorated beginning on January 22, 1990, prior to the date 
he asserted a claim for a higher rating.  Further, the Board 
specifically found that January 22, 1990, was the earliest 
date at which a total rating was factually ascertainable 
based on the medical reports in the claims folder at the 
time, i.e., the first date of the hospitalization that ended 
in April 1990.  In doing so, the Board established 
entitlement to a 100 percent rating earlier than had the RO, 
which had assigned an effective date of June 24, 1991, for 
the total schedular evaluation.  In doing so, the Board 
explained that the very length of that hospitalization 
indicated that the Veteran was seriously ill.  The Board also 
considered the evidence prior to January 22, 1990, but 
indicated that the evidence did not show entitlement to a 100 
percent rating earlier than January 22, 1990.  

In light of the foregoing, the Board finds that the Veteran 
has not established that any of the correct facts, as they 
were known at the time, were not before the Board on August 
28, 1995, and has not shown that, but for incorrect 
application of statutory or regulatory provisions, the 
outcome of the claim would have been manifestly different.  
Accordingly, the Board concludes that there was no CUE in the 
August 28, 1995, Board decision.

As a final point, the Board observes that, to date, the 
Veteran has not challenged the Board's May 28, 1987, decision 
that denied entitlement to an evaluation in excess of 30 
percent for his bipolar disorder and to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) on the basis that that decision 
was the product of CUE.  As such, the Board is bound by the 
preclusive effect of that determination.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2009).


ORDER

The Veteran's motion to revise or reverse the August 28, 
1995, Board decision that granted entitlement denied his 
claim of entitlement to an effective date of January 22, 
1990, and no earlier, for the grant of a 100 percent rating 
for bipolar disorder, is denied.



                       
____________________________________________
	STEVEN D. REISS 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



